Citation Nr: 0932338	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-00 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to Agent Orange exposure and/or service-
connected diabetes mellitus.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2008.  A copy of the 
transcript of that hearing is of record.  

In a September 2008 decision, the Board remanded this case 
for additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

Hypertension was not shown during service or for many years 
thereafter; the preponderance of the evidence is against a 
nexus between a current diagnosis of hypertension and 
service, to include in-service exposure to herbicides 
(including Agent Orange); the preponderance of the evidence 
is against a finding that the Veteran's service-connected 
diabetes mellitus caused or aggravated his hypertension.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, nor may hypertension be presumed to have 
been incurred therein; hypertension is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2005 and July 2006 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2005 and July 2006 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the July 2006 letter also informed him 
about how VA determines effective dates and disability 
ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in April 2005, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in July 2006, after the decision that is the 
subject of this appeal.  Despite any timing deficiency, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
hypertension, to include as secondary to Agent Orange 
exposure and/or service-connected diabetes mellitus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.          

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  He 
has not pled any error with regard to the content or timing 
of his VCAA notice.  Furthermore, he has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the Veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c ), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
record and supportive evidence, and the Veteran received a VA 
examination in February 2005.  In the September 2008 remand, 
the Board stated that in light of conflicting opinions from a 
VA/QTC examiner, a new VA examination was warranted to 
determine the etiology of the Veteran's hypertension, to 
include whether it was related to his period of active 
military service or whether it was caused or aggravated by 
his service-connected diabetes mellitus.  In October 2008, 
the Veteran underwent a VA examination.  Following the 
physical examination and a review of the claims file, the 
examiner opined that it was less likely than not that the 
Veteran's current diagnosis of hypertension was caused or 
aggravated by his service-connected diabetes mellitus.  With 
regard to direct service connection, the Veteran acknowledges 
that his hypertension was first diagnosed many years after 
service and the only competent opinion that addresses the 
question of whether it is linked to service weighs against 
such a nexus.  Under these circumstances, there is no further 
duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  See also McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).  

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Air Force from January 1965 to October 1968, 
which included 1 year, and 1 day of Foreign Service.  The 
Veteran's Military Occupational Specialty (MOS) was as a 
security policeman, and he received the National Defense 
Service Medal, the Vietnam Service Medal, and the Republic of 
Vietnam Campaign Medal.

The Veteran's service treatment records are negative for any 
complaints or findings of hypertension.  The records show 
that in June 1968, the Veteran underwent a separation 
examination.  At that time, in response to the question as to 
whether the Veteran had ever had or if he currently had high 
or low blood pressure, the Veteran responded "no."  Upon 
physical examination, the Veteran's blood pressure was 124, 
systolic, and 76, diastolic.  The Veteran's lungs and chest, 
and heart were clinically evaluated as "normal."  The 
examiner stated that according to the Veteran, he had 
infrequent minor chest pain which occurred approximately 
every other month and lasted for three to four days.  The 
Veteran had been seen by a physician on one occasion and no 
treatment was recommended.       

In a private medical statement from A.G., M.D., received in 
June 2004, Dr. G. stated that the Veteran had been diagnosed 
with diabetes mellitus, type II, adult onset.  According to 
Dr. G., the Veteran had the following complications that were 
directly due to his diabetes mellitus: (1) visual, (2) 
cardiovascular, and (3) neurological.  

By a September 2004 rating action, the RO granted service 
connection for diabetes mellitus, type II, due to presumed 
exposure to herbicides while on active duty in Vietnam.  
38 C.F.R. § 3.309(e).  A 20 percent rating was assigned for 
his diabetes.  Secondary service connection was granted for 
complications of the Veteran's diabetes: peripheral 
neuropathy of the lower extremities, rated 10 percent each, 
and cataracts, rated zero percent.  

In September 2004, the Veteran underwent a VA examination 
which was conducted D. P., M.D., from QTC Services.  In the 
examination report, Dr. P. stated that the Veteran had been 
having problems with his cardiovascular system since 1991, to 
include angina, shortness of breath, fatigue, and dizziness.  
Current medications included lisinopril for high blood 
pressure.  At the time of the examination, the Veteran 
underwent a transthoracic echocardiogram which was reported 
to show no obvious abnormalities.  Following the physical 
examination, Dr. P. indicated that in regard to the Veteran's 
claimed heart condition, there was no pathology to make a 
diagnosis.  With respect to the question of whether the 
Veteran's heart condition was secondary to his service-
connected diabetes mellitus, Dr. P. noted that it was 
impossible to determine because he had no information 
regarding the Veteran's diabetes to evaluate whether there 
was a connection.  Following the examination, the RO 
apparently provided additional information regarding the 
Veteran's diabetes and once again requested that Dr. P. 
answer the question of whether it was at least as likely as 
not that the Veteran's heart condition was secondary to his 
service-connected diabetes mellitus.  In an addendum to the 
September 2004 examination report, Dr. P. responded "more 
likely than not, yes."     

In a letter, dated in October 2004, a VA physician stated 
that the Veteran had participated in a VA Agent Orange 
Registry.  The Veteran underwent a physical examination and 
was subsequently diagnosed with numerous disorders, including 
hypertension.  According to the VA physician, the Veteran's 
medical conditions may not necessarily be related to Agent 
Orange exposure.  

By a November 2004 rating action, the RO denied the Veteran's 
claim for service connection for a heart condition.  The 
Veteran did not subsequently file a notice of disagreement.     

In December 2004, the Veteran filed a claim of entitlement to 
service connection for hypertension.  

In February 2005, the Veteran underwent a VA examination 
which was once again conducted by Dr. D.P., from QTC 
Services.  In the examination report, Dr. P. stated the 
Veteran's hypertension had "been a problem" since 1991.  
Following the physical examination, Dr. P. diagnosed the 
Veteran with hypertension that was asymptomatic.  According 
to Dr. P., the Veteran took medication in order to control 
his hypertension.  In regard to the question as to whether 
the Veteran's hypertension was secondary to his service-
connected diabetes mellitus, Dr. P. stated that there was 
inadequate information available regarding the Veteran's 
diabetes to make the determination.  In an addendum to the 
February 2005 examination report, Dr. P. was again requested 
to provide an opinion as to whether it was at least as likely 
as not that the Veteran's hypertension was secondary to his 
service-connected diabetes mellitus.  In response to the 
question, Dr. P. stated "no."  Dr. P. also noted that there 
was no diagnosis of a cardiac condition.          

In the Veteran's substantive appeal, dated in December 2006, 
he maintained that every condition he had was due to his in-
service exposure to Agent Orange.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2008.  At that time, 
he stated that in 1999, he was diagnosed with diabetes 
mellitus.  He indicated that soon after, he was also 
diagnosed with hypertension.  According to the Veteran, his 
hypertension was secondary to his diabetes mellitus.     

Pursuant to the Board's September 2008 remand, the Veteran 
underwent a VA examination in October 2008.  The examiner 
stated that according to the Veteran, he was originally 
diagnosed with hypertension in 1991, around the same time he 
was diagnosed with diabetes mellitus.  The Veteran indicated 
that he was currently taking medication for his hypertension.  
He denied any history of hypertensive heart disease or 
coronary artery disease.  The Veteran also denied any 
arteriosclerotic complications of hypertension.  According to 
the Veteran, he was currently working as a pastor and his 
hypertension was not affecting his employment, his activities 
of daily living, or his recreational activities.  Following 
the physical examination, the examiner diagnosed the Veteran 
with hypertension.  He stated that given that the Veteran was 
discharged from the military in 1968, and that he was 
originally diagnosed with hypertension in 1991, it was 
therefore less likely than not that the Veteran's 
hypertension began during service.  The examiner also noted 
that he had reviewed the Veteran's claims file.  The 
Veteran's laboratory work in October 2008 showed normal blood 
urea nitrogen (BUN) and creatinine, and the Veteran's UA in 
April 2008 showed no proteinuria.  According to the examiner, 
the Veteran was diagnosed with hypertension around the same 
time he was diagnosed with diabetes.  The examiner reported 
that the Veteran's lab work did not show any renal 
involvement that could possibly cause hypertension from 
diabetes.  Therefore, the examiner opined that it was less 
likely than not that the Veteran's current diagnosis of 
hypertension was caused or aggravated by his service-
connected diabetes mellitus.   


III.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including cardiovascular-renal 
disease, to include hypertension, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codified Allen and added language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.   

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure expanded to include all herbicides used 
in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2008).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).  The following 
diseases are deemed associated with herbicide exposure, under 
VA law: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) and diabetes mellitus (Type 2).  
See 38 C.F.R. § 3.309(e) (2008); see also 38 U.S.C.A. § 
1116(f).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).



IV.  Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for hypertension, to 
include as secondary to herbicide (including Agent Orange) 
exposure and/or service-connected diabetes mellitus.       

In regard to the Veteran's contention that his hypertension 
is related to his in-service exposure to such herbicides as 
Agent Orange, the Board notes that the Veteran's service 
records confirm that he had active service in Vietnam during 
the Vietnam era. Therefore, the Veteran is presumed to have 
been exposed to herbicides in service. 38 U.S.C.A. § 1116(f).

The Board observes that hypertension is not one of the 
diseases that are recognized by law as linked to exposure to 
herbicides.  Thus, the nexus presumption found in 38 C.F.R. § 
3.309(e) is not applicable as to this claim.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044.  Accordingly, the Board must 
additionally consider whether the Veteran is entitled to 
service connection for hypertension under the regular 
criteria for service connection without regard for the Agent 
Orange presumptions.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2008).

The Veteran's service treatment records, including his June 
1968 separation examination, are negative for any complaints 
or findings of hypertension.  At the time of his June 1968 
separation examination, his lungs and chest, and heart were 
clinically evaluated as "normal."  The first evidence of a 
diagnosis of hypertension is in 1991, over 22 years after the 
Veteran's separation from the military.  Based on the history 
provided by the Veteran in his February 2005 and October 2008 
VA examinations, the Veteran was originally diagnosed with 
hypertension in 1991.  With respect to negative evidence, the 
Court has held that the fact that there was no record of any 
complaint, let alone treatment, involving the Veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].

The Board also notes that, as there is no medical evidence of 
cardiovascular disease, to include hypertension, within one 
year subsequent to service discharge, the presumptive 
provisions for this disease found in 38 C.F.R. §§ 3.307 and 
3.309 are not applicable.

In consideration of the Veteran's claim for service 
connection on a direct basis, the Board notes that there is 
no competent evidence of record which links the Veteran's 
hypertension to his period of active service, to include his 
in-service exposure to herbicides.  The Board recognizes that 
in October 2004, the Veteran participated in the VA Agent 
Orange Registry and was diagnosed with hypertension, among 
other disorders.  However, in the Agent Orange Registry 
letter, a VA physician noted that the Veteran's medical 
conditions may not necessarily be related to Agent Orange 
exposure.  In this regard, the Board observes that there is 
no competent medical evidence of record which specifically 
links the Veteran's hypertension to his in-service Agent 
Orange exposure.  In addition, in the October 2008 VA 
examination report, the examiner concluded that given that 
the Veteran was discharged from the military in 1968, and 
that he was originally diagnosed with hypertension in 1991, 
it was therefore less likely than not that the Veteran's 
hypertension began during service.  This opinion opposes 
rather than supports the claim, and the weight of the 
evidence is against a finding of a causal link between the 
Veteran's hypertension and his period of service, to include 
in-service Agent Orange exposure.    

In regard to the Veteran's claim for service connection on a 
secondary basis, the Board observes that in the June 2004 
private medical statement, Dr. A.G. generally indicated that 
the Veteran had cardiovascular problems secondary to his 
service-connected diabetes mellitus; however, the physician 
did not specifically link the Veteran's currently diagnosed 
hypertension to his diabetes mellitus.  

In regard to the opinions from Dr. P., the examiner from the 
Veteran's September 2004 and February 2005 VA/QTC 
examinations, the Board finds that this physician provided 
conflicting opinions.  In the September 2004 VA examination 
report, although Dr. P. initially stated that it was 
impossible to determine whether the Veteran's heart condition 
was secondary to his service-connected diabetes mellitus 
[while Dr. P. stated that there was no pathology to make a 
diagnosis regarding the Veteran's claimed heart condition, he 
did note that the Veteran took medication for high blood 
pressure], he later provided an addendum to the examination 
report in which he opined that it was more likely than not 
that the Veteran's heart condition was secondary to his 
service-connected diabetes mellitus.  However, in the 
February 2005 VA examination report, after noting that there 
was inadequate information available regarding the Veteran's 
diabetes to make a determination as to whether the Veteran's 
hypertension was secondary to his service-connected diabetes 
mellitus, in an addendum to the report, Dr. P. opined that it 
was not at least as likely as not that the Veteran's 
hypertension was secondary to his service-connected diabetes 
mellitus.  He also noted that there was no diagnosis of a 
cardiac condition.      

In the September 2004 VA examination report, although Dr. P. 
did not specifically state that the Veteran's hypertension 
was related to his service-connected diabetes mellitus, he 
did opine that it was more likely than not that the Veteran's 
heart condition was secondary to his service-connected 
diabetes mellitus.  As with Dr. A.G., however, Dr. P did not 
specifically link the Veteran's currently diagnosed 
hypertension to his diabetes mellitus.  To the extent that 
this opinion is offered to show that the Veteran's 
hypertension is related to his service-connected diabetes 
mellitus, the Board finds that the opinion is of minimum 
probative value.  While the Board may not ignore a medical 
opinion, it is certainly free to discount the relevance of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  In the report, the physician did not provide a 
rationale for his opinion.  It is also not clear that he 
reviewed the claims file, and it is not apparent what 
information was relied upon in providing the opinion.  
Moreover, as stated above, in the February 2005 VA 
examination report, Dr. P. actually did discuss the Veteran's 
diagnosed hypertension and this same physician concluded that 
it was not related to the Veteran's service-connected 
diabetes mellitus.  Therefore, the Board finds the opinions 
from Dr. P., overall, to be of minimal if any probative 
weight with respect to the question of whether the Veteran's 
diabetes caused or aggravated his hypertension.

By contrast, the Board affords more evidentry weight to the 
opinion provided by the examiner from the Veteran's September 
2008 VA examination.  In the September 2008 VA examination 
report, the examiner opined that it was less likely than not 
that the Veteran's current diagnosis of hypertension was 
caused or aggravated by his service-connected diabetes 
mellitus.  Specifically, in regard to whether the Veteran's 
hypertension was caused by his diabetes mellitus, the 
examiner noted that he had reviewed the Veteran's laboratory 
work and determined that it did not show any renal 
involvement that could possibly cause hypertension from 
diabetes.  The Board finds that this opinion is based upon a 
review of the relevant evidence in the claims file and is 
supported by a rationale.  The opinion is consistent with Dr. 
P's most recent opinion noted above.  In view of the 
foregoing, secondary service connection is not warranted.  38 
C.F.R. § 3.310; Allen, supra.  

The Board has considered the Veteran's statements to the 
effect that his currently diagnosed hypertension is either 
linked to his period of active military service, to include 
his in-service exposure to Agent Orange, or, in the 
alternative, that his hypertension was caused or aggravated 
by his service-connected diabetes mellitus.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995). However, when the 
determinative issues involve a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu, 
supra.  The evidence does not show that the Veteran possesses 
medical expertise, nor is it contended otherwise.  Therefore, 
his opinion that his currently diagnosed hypertension is 
either linked to his period of active military service, to 
include in-service exposure to Agent Orange, or, in the 
alternative, was caused or aggravated by his service-
connected diabetes mellitus, is not competent evidence.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hypertension, to include as 
secondary to herbicide exposure and/or his service-connected 
diabetes mellitus.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to herbicides (including Agent Orange) 
exposure and/or service-connected diabetes mellitus, is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


